Order entered January 23, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00938-CV

                      MACDONALD DEVIN, PC, ET AL., Appellants

                                              V.

                            JON KIRK RICE, ET AL., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-05714-C

                                          ORDER
       We GRANT appellants’ January 19, 2015 unopposed motion for an extension of time to

file a reply brief. Appellants shall file a reply brief by FEBRUARY 2, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE